Citation Nr: 0103952	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that service connection for back 
disability was previously denied by a July 1950 VA RO rating 
decision.  The veteran was notified of this determination and 
of his appellate rights, but did not perfect an appeal.  
Consequently, this prior denial became a final decision.  See 
38 C.F.R. § 20.1103 (2000).  As a result, the claim may be 
reopened only on the presentation of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  This matter is addressed in the decision below.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995); Butler v. Brown, 9 Vet. App. 167 
(1996).


FINDINGS OF FACT

1.  By a decision entered in July 1950, the RO denied service 
connection for a back disability.  No appeal was initiated. 

2.  The evidence received since the July 1950 action is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.303, 3.304, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  

The record shows that the RO, by a decision entered in July 
1950, denied service connection for a back disorder.  The 
veteran was notified of the RO's determination, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  As a result, the July 1950 decision became final.  
See 38 C.F.R. § 20.1103.  The current claim of service 
connection may therefore be considered on the merits only if 
"new and material evidence" has been received since the 
time of the last final decision-in this case, July 1950.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the Board finds that the evidence 
received since the RO's July 1950 decision is new and 
material.  Specifically, the evidence received since the July 
1950 denial reflects the presence of a current back 
disability variously diagnosed to include low back pain 
secondary to disc herniation and degenerative disc disease, 
which was not previously shown.  This is significant because 
the July 1950 decision was based upon a finding of no current 
back disability.  Significantly, in a statement from a VA 
physician received in March 2000, it was noted that the 
veteran gave a history of injury during military service.  
The examiner opined that the back diagnosis was "probably 
related to previous back injury."

Given the above evidence, the Board finds that this newly 
received information is new and material evidence sufficient 
to reopen the claim.  This evidence of current disability and 
reference to etiology was not previously available.  
Therefore, the newly received evidence is so significant that 
it must be considered to fairly decide the merits of the 
underlying claim.  Consequently, the Board concludes that the 
claim should be reopened.  


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for a low back disorder, 
to this extent, the appeal is granted.


REMAND

Turning to the underlying claim of service connection, the 
Board must point out that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the claim 
of entitlement to service connection for a low back 
disability is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision on these issues at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand of this issue is 
required.  

Accordingly, in order to ensure due process in this case and 
in an effort to assist the veteran in the development of his 
claim, this case is REMANDED for the following actions:

1. The RO should ask the veteran, with the 
assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his low back 
disability.  The RO should make 
arrangements to obtain all medical 
records from all the sources reported by 
the veteran.  If private medical 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
An examination should be conducted and 
a medical opinion should be sought on 
the question of whether a low back 
disability, to include low back pain 
secondary to disc herniation and 
degenerative disc disease, is 
attributable to military service.  The 
examiner should be asked to 
specifically diagnose the disability 
found relative to the veteran's claim 
of service connection, and provide an 
opinion as to the medical 
probabilities that the diagnosed 
problem is attributable to military 
service.  If no disability is found, 
or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated and 
reconciled with the March 2000 
opinion.

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination report 
to ensure that it complies with the 
directives of this remand.  If the 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

4. Thereafter, the RO should re-
adjudicate the claim for service 
connection for a low back disability.  
The RO must consider all the evidence 
of record, including that obtained as 
a result of this remand.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The veteran need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


